department of the treasury internal_revenue_service washington d c 2qoo3 date flo s i n s i n n no third party contact xxxxxxxxxxxxxxxxkkxxkkxxxk xxxxxxxxxxxxxkxxk xxxxxxxxxxxxkxkxxxxxxkxxxkxxkxkxxxkxx contact person 1d number go p-e evt telephone number employer_identification_number xxxxxxxxxx legend p i n i i a h xxxxxxxxxxxxxxxxxxxxkxxxx xxxxxxxxxxxxx xxxxxkxkxxxxxxxxxxk dear applicant this refers to a letter dated date and earlier correspondence submitted on behalf of x which requested certain rulings concerning a proposed transaction under sec_501 and of the internal_revenue_code specifically x requests us to rule with respect to the tax consequences attendant to its proposed sale of burial caskets x is an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 c x which is a monastery founded by members of the religious_order is included in the group ruling issued to the z church in the united_states members of x follow the y monastic values that are practiced by x traditionally members of x are buried in plain wooden caskets in a manner consistent with the y monastic values x proposes to seil burial caskets which will be designed and manufactured to reflect the style of the burial caskets made for x‘s members and which will be modeled after the traditional casket designed for x’s monastic community the caskets are intended to portray and convey the monastic values practiced by x and its members each casket sale will be accompanied by written materials explaining and translating for the purchaser the particular y monastic values regarding the end of life funeral rites and burial the caskets will be hand crafted and made of solid wood a removable wooden cross may be placed in the lid of the casket x will contract with local manufacturers to perform the principal manufacturing steps including the application of any stain or varnish to the outside of the casket and placement of a cloth lining in the casket’s interior although x’s members will have no significant involvement in the manufacturing of the caskets x will have complete authority over design markings and style x proposes to offer the caskets for sale to its practicing members and their relatives and to the atumni of the religious schools currently and formerly operated by x in addition x plans to make the caskets available to every religious community of the z church in the united_states x states that it will directly market the caskets to those who visit its facility and will place xxxxxxxxxxxxxxxxxxxxxxx advertisements about the caskets in local z church publications with regard to sales to the public x may engage in direct mailings and will develop a website where individuals may either obtain information or purchase a casket x will ensure that caskets are availabie and accessible to individuals who are not associated with x or the z church but who may be receptive to the values and traditions portrayed and conveyed by the caskets none of the caskets will be sold through funeral directors and funeral homes at the time of each casket sale x will obtain information from the purchaser to determine whether the casket will be used in a burial ceremony of the z church or at a burial service at which one of the z church’s ordained clergy or those under vows will preside or participate moreover under certain circumstances x will provide caskets to the needy at below cost while the caskets will have a base price of dollar_figure some members of z church’s clergy will receive a discount price of approximately half that amount it is expected that the average price of a casket will be approximately lower than the national average cost for caskets sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious educational and other stated purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 c sec_512 a of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 a of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_511-2 a ii of the income_tax regulations provides in part that the term church includes a religious_order or a religious_organization if such order or organization a is an integral part of a church and b is engaged in carrying out the functions of a church whether as a civil law corporation or otherwise in determining whether a religious_order or organization is an integral part of a church consideration will be given to the degree to which it is connected with and controlled by such church a religious_order or organization shall be considered to be engaged in carrying out the functions of a church if its duties include the ministration of sacerdotal functions and the conduct of religious worship sec_1_511-2 a iii of the regulations provides that for taxable years beginning after date churches and conventions or associations of churches are subject_to the taxes se7 20003304y xxxxxxxxxxxxxxxxxxaxxxxxk imposed by sec_511 unless otherwise entitled to the benefit of the transitional rules of sections sec_12 and sec_1_512_b_-1 sec_1_512_b_-1 of the regulations provides in part that in the case of a trade_or_business carried on before date by a church_or_convention_or_association_of_churches all gross_income derived from such trade_or_business will be excluded from the determination of unrelated_business_taxable_income for all taxable years beginning before date sec_1_513-1 of the regulations in part provides that unless one of the specific exceptions of sec_512 or sec_513 applies the gross_income of an exempt_organization subject_to the sec_511 tax is includable in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes in s rep no 91st cong ist sess 1969_3_cb_469 the committee on finance stated that i n the case of churches the term unrelated_business_income does not include the operation and maintenance of cemeteries the conduct of charitable institutions the sale of religious articles and the printing distribution and sale of religious pamphlets tracts calendars papers books and magazines with a substantial religious content even though the document might contain a small amount of advertising as long as these activities are carried on in connection’with the church revrul_79_359 1979_2_cb_226 provides that an organization which provides traditional religious burial services qualifies for recognition of exemption under sec_501 of the code the rev_rul states that through the provision of burial services to members of a religion in compliance with the detailed requirements of religious laws the organization is preserving and perpetuating traditional religious customs and obligations and is contributing to the advancement of religion the rev_rul concludes by stating that it does not purport to consider whether or under what circumstances a religious burial organization of the kind described herein may be subject_to the unrelated_business_income_tax imposed by sec_511 beginning in together with a transition rule covering taxable years beginning before date churches have been subject_to the tax on unrelated_business_income under sos xxxxxxxxxxxkxxxxxxxxxkxxxk in order for income to be included in the computation of unrelated business taxable sec_511 of the code as a monastery of a religious_order affiliated with the z church x is subject_to the tax on unrelated_business_income under sec_511 see sec_1_511-2 of the regulations income under sec_512 a such income must be from a regularly carried on trade_or_business that is unrelated to the organization’s exempt_purpose or function see sec_1_513-1 in the case of x the proposed marketing and sale of burial caskets appears to be a trade_or_business that is regutarly carried on within the meaning of sec_1_513-1 and c thus the central question in this case is whether such marketing and sales activity is substantially related to x’s exempt purposes as required by sec_513 a generally the production and sale of religious articles by a church or a religious_order would not result in unrelated_business_income as long as such activities are carried on in connection with the church see s rep supra more specifically such articles must have some special religious significance to the church that produced them however for purposes of sec_513 of the code the requisite substantial causal connection is not automatically established merely because articles such as for example church vestments are somehow religious in nature the production and sale of vestments by a church or religious_order for use by members of its own denomination would be substantially related to an organization's exempt religious purpose however a church or religious order’s production and sale of such vestments for use by other church denominations would not contribute importantly to the organization’s exempt_function see sec_1_513-1 d of the regulations in the case of burial caskets the manufacture and sale of such items by a church or religious_order is not in and of itself an exempt activity under sec_501 c of the code unless it is shown that the sale of burial caskets furthers a sec_501 purpose such sales would constitute unrelated_trade_or_business within the meaning of sec_513 although the legislative_history cited above indicates that a church’s operation and maintenance of a cemetery is not unrelated_trade_or_business the treatment of burial caskets was not discussed similarly revrul_79_359 supra does not address the unrelated_business_income_tax implications with respect to a religious burial organization here x proposes to sell burial caskets which are modeled after the traditional casket designed for x’s members and which will convey the monastic values practiced by x and its members along with the casket the purchaser will receive material explaining and translating for the purchaser the particular y values regarding end of life funeral rites and burial such sales will be made to a variety of purchasers including x’s practicing members and their relatives to alumni of religious schools currently and formerly operated by x to religious communities of the z church to those who visit x's facility and to members of the public of particular significance at the time of sale x will obtain information to determine whether the caskets will be used in a burial ceremony of the z church or at a burial service at which one of the z church’s ordained clergy or those under vows will preside or participate by selling caskets that will be used in connection with the z church’s burial ceremonies or burial services under the circumstances described above x will further an exempt religious purpose under sec_501 of the code thus the sales of caskets to be used in connection with such ceremonies and services of the z church will be substantially related to x’s exempt_purpose or function and will not constitute unrelated_trade_or_business under sec_513 however sales of caskets to members of the general_public that will not be used in connection with ceremonies or services of the z church as described above will not be substantially related to x‘s exernpt xxxxxxxxxxxxxxxxxxxxkxxxk -s- purpose or function and thus amounts derived from such sales will constitute unrelated_business_taxable_income under sec_512 and will be subject_to tax under sec_511 accordingly based upon the information provided we rule that x‘s sale of caskets to be used in burial ceremonies of the z church or at burial services at which one of the z church’s ordained clergy or those under vows will preside or participate will be substantially related to x’s religious and charitable purposes under sec_501 of the code and will not be an unrelated_trade_or_business under sec_513 that income from the sale of such caskets will not be treated as unrelated_business_income under sec_512 and thus income generated by the sale of such caskets will not be subject_to tax under sec_511 x's sale of caskets that will not be used in ceremonies or services of the z church as described above will not be substantially related to x’s religious and charitable purposes under sec_501 of the code and will be an unrelated_trade_or_business under sec_513 income from the sale of such caskets will be treated as unrelated_business_income under sec_512 and thus income generated by the sale of such caskets will be subject_to tax under sec_511 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to x‘s authorized representative we are providing the area manager - ruling you should keep a copy of this letter in your permanent records with a copy of this this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely signed rovert c hapa o robert c harper jr manager exempt_organizations technical group sinc
